IN THE SUPREME COURT OF THE STATE OF NEVADA


                DEANN WIESNER; AND/OBO MINOR                            No. 70280
                WIESNER,
                                 Appellants,
                             vs.
                ADAM P. LAXALT,
                                 Respondent.
                                                                            FILED
                                                                             MAY 2 0 2016
                                                                            TRAC1E K. LINDEMAN
                                                                       CLERK OF SUPREME COURT
                                                                       BY
                                                                              DEPUTY CLERK




                                      ORDER DISMISSING APPEAL
                             This is a pro se appeal from an order denying appellants'
                peremptory disqualifications of all the justices of the peace of Carson City
                Township. First Judicial District Court, Carson City; James Todd Russell,
                Judge.
                              Our review of the documents submitted to this court pursuant
                to NRAP 3(g) reveals a jurisdictional defect. Specifically, it appears that
                the judgment or order designated in the notice of appeal is not
                substantively appealable. See NRAP 3A(b). This court has jurisdiction to
                consider an appeal only when the appeal is authorized by statute or court
                rule.    Taylor Constr. Co. v. Hilton Hotels, 100 Nev. 207, 678 P.2d 1152
                (1984). No appeal lies from an order denying a peremptory challenge to a
                judge or justice.   Cf. State Engineer v. Truckee Carson Irrig., 116 Nev.
                                                                   -




                1024, 1028-29, 13 P.3d 395, 398 (2000) (recognizing that a petition for
                extraordinary relief is the appropriate method of challenging a district
                court order granting or failing to grant a peremptory challenge to change

SUPREME COURT
     OF
     NEVADA


(0) 1947A
                the judge assigned to the case). We conclude that we lack jurisdiction over
                this appeal, and we
                            ORDER this appeal DISMISSED.



                                                                                  J



                                                                                  J



                                                                                  J.




                cc: Hon. James Todd Russell, District Judge
                     DeAnn Justine Wiesner
                     Attorney General/Carson City
                     Carson City Clerk




SUPREME COURT
        OF
     NEVADA

                                                     2
(0) 1947A